DETAILED ACTION
1.	This office action is in response to the application filed on 05/28/2020.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711489322.7, filed on 12/29/2017 which papers have been placed of record in the file.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/12/2021 and 05/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.	The drawings are objected to under 37 CFR 1.83 (a). The drawing must show every feature of the invention specified in the claims (see MPEP 35 U.S.C. 113). Therefore, the highlighted and underlined subject matter in 
“Claims 2, 7, 13 and 17 include the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold. 
 effective value of the input voltage of the power factor correction circuit in the set first period is greater than a preset effective threshold.
Claims 4, 9, 15 and 19 include the average value of the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold.
Claims 5, 10, 16 and 20 include the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold” 
must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102 (AIA )
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun Hao et al. CN107196499A (hereinafter Hao).

	Regarding claim 1, Hao discloses a method for controlling a power factor correction circuit (fig.1, para. [0058]), wherein the method is characterized by comprising: 
acquiring voltage information of the power factor correction circuit (fig. 14, para. [0105]; paras. [0137] indicates step 201: detect the average value I1 of the input voltage, output voltage); 
determining whether the voltage information meets a set switching condition (fig. 14, para. [0138] indicates step 2: calculate the average current I2 according to the current 
switching a control mode of the power factor correction circuit to be a continuous conduction mode CCM, if the voltage information meets the set switching condition (fig. 14, paras. [0141], [0142] indicate if I1> I2 it means that the circuit is working in CCM mode, step 204); and 
switching the control mode of the power factor correction circuit to be a triangular current mode TCM or a critical-conduction mode CRM, if the voltage information does not meet the set switching condition (fig. 14, para. [0142] indicates if I1<I2 means that the circuit is working in CRM mode, step 205; para. [0068]).
Regarding claim 6, Hao discloses a device for controlling a power factor correction circuit (fig.1, para. [0058]), wherein the device is characterized by comprising: 
an acquiring module configured to acquire voltage information of the power factor correction circuit (fig. 4, the first obtaining module 11, para. [0105]; paras. [0137] indicates detect the average value I1 of the input voltage, output voltage); 
a determining module configured to determine whether the voltage information meets a set switching condition (fig. 14, 203, para. [0138] indicates calculate the average current I2 according to the current input voltage and the output voltage, para. [0141] indicates compare the sizes of I1 and I2 and determine whether the circuit is working in CCM mode or CRM mode); and 

Regarding claim 11, Hao discloses a computing device (para. [0153]), comprising a memory (para. [0153] indicates a storage medium, read-only memory ROM, random access memory RAM) and a processor (para. [0153] indicates integrated circuit module for implementation), 
wherein the memory is configured to store program instructions (para. [0153]); and the processor is configured to call the program instructions stored in the memory and perform, in accordance with the obtained program (para. [0153]), 
a method for controlling a power factor correction circuit (fig.1, para. [0058]), wherein the method is characterized by comprising: 
acquiring voltage information of the power factor correction circuit (fig. 14, para. [0105]; paras. [0137] indicates step 201: detect the average value I1 of the input voltage, output voltage); 

switching a control mode of the power factor correction circuit to be a continuous conduction mode CCM, if the voltage information meets the set switching condition (fig. 14, paras. [0141], [0142] indicate if I1> I2 it means that the circuit is working in CCM mode, step 204); and 
switching the control mode of the power factor correction circuit to be a triangular current mode TCM or a critical-conduction mode CRM, if the voltage information does not meet the set switching condition (fig. 14, para. [0142] indicates if I1<I2 means that the circuit is working in CRM mode, step 205; para. [0068]).
Regarding claim 12, Hao discloses a computer storage medium (para. [0153] indicates a storage medium, read-only memory ROM, random access memory RAM) having stored thereon computer executable instructions that cause a computer to perform (para. [0153] indicates a general computing device; integrated circuit module for implementation) a method for controlling a power factor correction circuit (fig.1, para. [0058]), wherein the method is characterized by comprising: 
acquiring voltage information of the power factor correction circuit (fig. 14, para. [0105]; paras. [0137] indicates step 201: detect the average value I1 of the input voltage, output voltage); 

switching a control mode of the power factor correction circuit to be a continuous conduction mode CCM, if the voltage information meets the set switching condition (fig. 14, paras. [0141], [0142] indicate if I1> I2 it means that the circuit is working in CCM mode, step 204); and 
switching the control mode of the power factor correction circuit to be a triangular current mode TCM or a critical-conduction mode CRM, if the voltage information does not meet the set switching condition (fig. 14, para. [0142] indicates if I1<I2 means that the circuit is working in CRM mode, step 205; para. [0068]).
Claim Rejections - 35 USC § 103(AIA )
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2, 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Hao et al. CN107196499A (hereinafter Hao) in view of Wang Jingsi et al. foreign patent CN106385170 A (hereinafter Jingsi) and further in view of Kadatskyy et al. Pub. No.: US 20030095421 A1 (hereinafter Kadatskyy).

Regarding claim 2, Hao disclose the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, input voltage), but does not specifically disclose the voltage information is information related to a maximum instantaneous value of an input voltage of the power factor correction circuit; and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold.
However, Jingsi discloses the method for controlling a power factor correction circuit (fig.1) according to claim 1, wherein the voltage information is information related to a maximum instantaneous value of an input voltage of the power factor correction circuit (Fig.6: the obtaining module 62,para. [0104] indicates to obtain the maximum value of the instantaneous value of the input voltage); and 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao’s invention with the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold as disclosed by Jingsi in order to achieve the effect of stable high-voltage input with heavy load work (page 18, paragraph [0108], lines 702-704).
Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose the preset maximum threshold.
However, Kadatskyy discloses the preset maximum threshold (paras. [0358], [0400], [0631] indicate the preset maximum threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao and Jingsi’s inventions with the preset maximum threshold as disclosed by Kadatskyy in order to eliminate the power losses occurring during switching transitions and to provide efficient power factor corrected operation (e.g. see abstract of Kadatskyy).

 voltage information is information related to a maximum instantaneous value of an input voltage of the power factor correction circuit; and 
the determining module is further configured to determine that the voltage information meets the set switching condition, if the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold.
However, Jingsi discloses the  device for controlling a power factor correction circuit (fig.1) according to claim 6, wherein the voltage information is information related to a maximum instantaneous value of an input voltage of the power factor correction circuit (Fig.6: the obtaining module 62,para. [0104] indicates to obtain the maximum value of the instantaneous value of the input voltage); and 
the determining module is further configured to determine that the voltage information meets the set switching condition, if the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold (fig.6: determining module 64, para. [0105] indicates to determine whether the maximum value of the instantaneous value of the input voltage is greater than a preset threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao’s invention 
Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose the preset maximum threshold.
However, Kadatskyy discloses the preset maximum threshold (paras. [0358], [0400], [0631] indicate the preset maximum threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao and Jingsi’s inventions with the preset maximum threshold as disclosed by Kadatskyy in order to eliminate the power losses occurring during switching transitions and to provide efficient power factor corrected operation (e.g. see abstract of Kadatskyy).

Regarding claim 13, Hao disclose the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, input voltage, computing device), but does not specifically disclose the voltage information is information related to a maximum instantaneous value of an input voltage of the power factor correction circuit; and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold.

determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold (fig.6: determining module 64, para. [0105] indicates to determine whether the maximum value of the instantaneous value of the input voltage is greater than a preset threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao’s invention with the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold as disclosed by Jingsi in order to achieve the effect of stable high-voltage input with heavy load work (page 18, paragraph [0108], lines 702-704).
Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose the preset maximum threshold.
However, Kadatskyy discloses the preset maximum threshold (paras. [0358], [0400], [0631] indicate the preset maximum threshold).


Regarding claim 17, Hao disclose the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, input voltage, computing device, memory or ROM/ RAM), but does not specifically disclose the voltage information is information related to a maximum instantaneous value of an input voltage of the power factor correction circuit; and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold.
However, Jingsi discloses the computer storage medium (para. [0133] indicates storage medium, para. [0135] indicates storage device) according to claim 12, wherein the voltage information is information related to a maximum instantaneous value of an input voltage of the power factor correction circuit (Fig.6: the obtaining module 62,para. [0104] indicates to obtain the maximum value of the instantaneous value of the input voltage); and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao’s invention with the maximum instantaneous value of the input voltage of the power factor correction circuit is greater than a preset maximum threshold as disclosed by Jingsi in order to achieve the effect of stable high-voltage input with heavy load work (page 18, paragraph [0108], lines 702-704).
Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose the preset maximum threshold.
However, Kadatskyy discloses the preset maximum threshold (paras. [0358], [0400], [0631] indicate the preset maximum threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao and Jingsi’s inventions with the preset maximum threshold as disclosed by Kadatskyy in order to eliminate the power losses occurring during switching transitions and to provide efficient power factor corrected operation (e.g. see abstract of Kadatskyy).

11.	Claims 3, 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Hao et al. CN107196499A (hereinafter Hao) in view of Wang Jingsi et al. foreign .
Regarding claim 3, Hao discloses the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, input voltage), but does not specifically disclose the voltage information is information related to an effective value of an input voltage of the power factor correction circuit in a set first period; and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the effective value of the input voltage of the power factor correction circuit in the set first period is greater than a preset effective threshold.
However, Jingsi discloses the method for controlling a power factor correction circuit (fig.1) according to claim 1, wherein the voltage information is information related to an effective value of an input voltage of the power factor correction circuit in a set first period (Fig.6: the obtaining module 62, para. [0099] indicates the effective value of the input voltage is Vrms and the T1; para. [0104] indicates to obtain the input voltage); and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the effective value of the input voltage of the power factor correction circuit in the set first period is greater than a preset effective threshold (fig.6: determining module 64, para. [0105] indicates to determine whether the input voltage is greater than a preset threshold).

Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset effective threshold.
However, ‘147 discloses a preset effective threshold (para. [0045] indicates the preset effective value threshold voltage).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao and Jingsi’s inventions with a preset effective threshold as disclosed by ‘147 in order to provide a power conversion device which can suppress the continuation of the electric power and has a high resistance to disturbance (e.g. see para. [0008] of ‘147).

Regarding claim 8, Hao disclose the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, input voltage, and para. [0121] indicates a first duty cycle), but does not specifically disclose the voltage information is information related to an effective value of an input voltage of the power factor correction circuit in a set first period; and 
the determining module is further configured to determine that the voltage information meets the set switching condition, if the effective value of the input voltage of 
However, Jingsi discloses the device for controlling a power factor correction circuit according to claim 6, wherein the voltage information is information related to an effective value of an input voltage of the power factor correction circuit in a set first period (Fig.6: the obtaining module 62, para. [0099] indicates the effective value of the input voltage is Vrms and the T1; para. [0104] indicates to obtain the input voltage); and 
the determining module is further configured to determine that the voltage information meets the set switching condition, if the effective value of the input voltage of the power factor correction circuit in the set first period is greater than a preset effective threshold (fig.6: determining module 64, para. [0105] indicates to determine whether the input voltage is greater than a preset threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao’s invention with the effective value of the input voltage of the power factor correction circuit in the set first period is greater than a preset effective threshold as disclosed by Jingsi in order to achieve the effect of stable high-voltage input with heavy load work (page 18, paragraph [0108], lines 702-704).
Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset effective threshold.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao and Jingsi’s inventions with a preset effective threshold as disclosed by ‘147 in order to provide a power conversion device which can suppress the continuation of the electric power and has a high resistance to disturbance (e.g. see para. [0008] of ‘147).

Regarding claim 14, Hao disclose the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, input voltage, computing device), but does not specifically disclose the voltage information is information related to an effective value of an input voltage of the power factor correction circuit in a set first period; and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the effective value of the input voltage of the power factor correction circuit in the set first period is greater than a preset effective threshold.
However, Jingsi discloses the computing device (para. [0135]) according to claim 11, wherein the voltage information is information related to an effective value of an input voltage of the power factor correction circuit in a set first period (fig.1: PFC; Fig.6: the obtaining module 62, para. [0099] indicates the effective value of the input voltage is Vrms and the T1; para. [0104] indicates to obtain the input voltage); and 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao’s invention with the effective value of the input voltage of the power factor correction circuit in the set first period is greater than a preset effective threshold as disclosed by Jingsi in order to achieve the effect of stable high-voltage input with heavy load work (page 18, paragraph [0108], lines 702-704).
Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset effective threshold.
However, ‘147 discloses a preset effective threshold (para. [0045] indicates the preset effective value threshold voltage).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao and Jingsi’s inventions with a preset effective threshold as disclosed by ‘147 in order to provide a power conversion device which can suppress the continuation of the electric power and has a high resistance to disturbance (e.g. see para. [0008] of ‘147).


determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the effective value of the input voltage of the power factor correction circuit in the set first period is greater than a preset effective threshold.
However, Jingsi discloses the computer storage medium (paras. [0133], [0135]) according to claim 12, wherein the voltage information is information related to an effective value of an input voltage of the power factor correction circuit in a set first period (fig.1: PFC; Fig.6: the obtaining module 62, para. [0099] indicates the effective value of the input voltage is Vrms and the T1; para. [0104] indicates to obtain the input voltage); and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the effective value of the input voltage of the power factor correction circuit in the set first period is greater than a preset effective threshold (fig.6: determining module 64, para. [0105] indicates to determine whether the input voltage is greater than a preset threshold).

Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset effective threshold.
However, ‘147 discloses a preset effective threshold (para. [0045] indicates the preset effective value threshold voltage).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao and Jingsi’s inventions with a preset effective threshold as disclosed by ‘147 in order to provide a power conversion device which can suppress the continuation of the electric power and has a high resistance to disturbance (e.g. see para. [0008] of ‘147).

12.	Claims 4, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Hao et al. CN107196499A (hereinafter Hao) in view of Wang Jingsi et al. foreign patent CN106385170 A (hereinafter Jingsi) and further in view of Foreign patent CN106533172 (hereinafter Zijian).
Regarding claim 4, Hao disclose the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, para. [0137] indicates the average value I1 of the input voltage, 
However, Jingsi discloses determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the average value of the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold (fig.6: determining module 64, para. [0105] indicates to determine whether the input voltage is greater than a preset threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao’s invention with the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold as disclosed by Jingsi in order to achieve the effect of stable high-voltage input with heavy load work (page 18, paragraph [0108], lines 702-704).
Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset average threshold. 
However, Zijian discloses a preset average threshold (paras. [0071], [0072] indicate the preset average voltage threshold Vth_PFM).


Regarding claim 9, Hao disclose the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, para. [0137] indicates the average value I1 of the input voltage, para. [0121] indicates a second duty cycle), but does not specifically disclose the determining module is further configured to determine that the voltage information meets the set switching condition, if the average value of the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold.
However, Jingsi discloses the determining module is further configured to determine that the voltage information meets the set switching condition, if the average value of the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold (fig.6: determining module 64, para. [0105] indicates to determine whether the input voltage is greater than a preset threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao’s invention with the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold as disclosed by Jingsi in order to achieve the effect of stable high-voltage input with heavy load work (page 18, paragraph [0108], lines 702-704).

However, Zijian discloses a preset average threshold (paras. [0071], [0072] indicate the preset average voltage threshold Vth_PFM).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hao and Jingsi’s inventions with a preset average threshold as disclosed by Zijian in order to reduce the power consumption (e.g. see abstract of Zijian).

Regarding claim 15, Hao disclose the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, para. [0137] indicates the average value I1 of the input voltage, para. [0121] indicates a second duty cycle; para. [0153 indicates computing device), but does not specifically disclose determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the average value of the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold.
However, Jingsi discloses determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the average value of the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold (fig.6: determining module 64, para. [0105] indicates to determine whether the input voltage is greater than a preset threshold).

Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset average threshold. 
However, Zijian discloses a preset average threshold (paras. [0071], [0072] indicate the preset average voltage threshold Vth_PFM).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao and Jingsi’s inventions with a preset average threshold as disclosed by Zijian in order to reduce the power consumption (e.g. see abstract of Zijian).

Regarding claim 19, Hao disclose the limitation of the claim(s) as discussed above (e.g. see fig.1: PFC circuit, para. [0137] indicates the average value I1 of the input voltage, para. [0121] indicates a second duty cycle, para. [0153] indicates computer storage medium/ROM/RAM), but does not specifically disclose determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the average value of the input voltage of 
However, Jingsi discloses determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the average value of the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold (fig.6: determining module 64, para. [0105] indicates to determine whether the input voltage is greater than a preset threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao’s invention with the input voltage of the power factor correction circuit in the set second period is greater than a preset average threshold as disclosed by Jingsi in order to achieve the effect of stable high-voltage input with heavy load work (page 18, paragraph [0108], lines 702-704).
Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset average threshold. 
However, Zijian discloses a preset average threshold (paras. [0071], [0072] indicate the preset average voltage threshold Vth_PFM).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao and Jingsi’s .

13.	Claims 5, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Hao et al. CN107196499A (hereinafter Hao) in view of Wang Jingsi et al. foreign patent CN106385170 A (hereinafter Jingsi) in view of foreign patent JP2015122835A (hereinafter Shigeo) and further in view of foreign patent CN102907175 B (hereinafter Michael).
	Regarding claim 5, Hao discloses the limitation of the claim(s) as discussed above (see fig.1: PFC circuit, an input voltage, an output voltage), but does not specifically disclose the voltage information is information related to a voltage difference between an output voltage and an input voltage of the power factor correction circuit; and 
	determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold.
However, Shigeo discloses the method for controlling a power factor correction circuit according to claim 1, wherein the voltage information is information related to a voltage difference between an output voltage and an input voltage of the power factor correction circuit (para. [0070] indicates the difference between the input voltage and the output voltage is obtained); and 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao and Jingsi’s inventions with the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold as disclosed by Shigeo in order to prevent the generation of an excessive voltage and the secondary failure accompanying it (page 18, paragraph [0070] of Shigeo).
	Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset difference threshold.
	Michael discloses a preset difference threshold (e.g. see page 16, claim 19 indicates the preset difference threshold value).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao, Jingsi and Shigeo’s inventions with a preset difference threshold as disclosed by Michael in order to (page 18, paragraph [0070] of Shigeo).


the determining module is further configured to determine that the voltage information meets the set switching condition, if the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold.
However, Shigeo discloses the device for controlling a power factor correction circuit according to claim 6, wherein the voltage information is information relate to a voltage difference between an output voltage and an input voltage of the power factor correction circuit (para. [0070] indicates the difference between the input voltage and the output voltage is obtained); and 
the determining module is further configured to determine that the voltage information meets the set switching condition, if the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold (para. [0070] indicates the voltage difference is smaller than the preset voltage thershold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao and Jingsi’s inventions with the voltage difference between the output voltage and the input voltage of 
Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset difference threshold.
	Michael discloses a preset difference threshold (e.g. see page 16, claim 19 indicates the preset difference threshold value).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao, Jingsi and Shigeo’s inventions with a preset difference threshold as disclosed by Michael in order to (page 18, paragraph [0070] of Shigeo).

Regarding claim 16, Hao discloses the limitation of the claim(s) as discussed above (see fig.1: PFC circuit, an input voltage, an output voltage, and para. [0153] indicates computing device) but does not specifically disclose the voltage information is information related to a voltage difference between an output voltage and an input voltage of the power factor correction circuit; and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold.

determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold (para. [0070] indicates the voltage difference is smaller than the preset voltage thershold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao and Jingsi’s inventions with the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold as disclosed by Shigeo in order to prevent the generation of an excessive voltage and the secondary failure accompanying it (page 18, paragraph [0070] of Shigeo).
	Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset difference threshold.
	Michael discloses a preset difference threshold (e.g. see page 16, claim 19 indicates the preset difference threshold value).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao, Jingsi and 

Regarding claim 20, Hao discloses the limitation of the claim(s) as discussed above (see fig.1: PFC circuit, an input voltage, an output voltage, para. [0153] indicates storage medium/ROM/RAM), but does not specifically disclose the voltage information is information related to a voltage difference between an output voltage and an input voltage of the power factor correction circuit; and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold.
However, Shigeo discloses the computer storage medium according to claim 12, wherein the voltage information is information related to a voltage difference between an output voltage and an input voltage of the power factor correction circuit (para. [0070] indicates the difference between the input voltage and the output voltage is obtained); and 
determining whether the voltage information meets the set switching condition comprises: determining that the voltage information meets the set switching condition, if the voltage difference between the output voltage and the input voltage of the power factor correction circuit is less than a preset difference threshold (para. [0070] indicates the voltage difference is smaller than the preset voltage thershold).

	Hao as modified disclose the limitation of the claim(s) as discussed above (e.g. the preset threshold), but does not specifically disclose a preset difference threshold.
	Michael discloses a preset difference threshold (e.g. see page 16, claim 19 indicates the preset difference threshold value).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hao, Jingsi and Shigeo’s inventions with a preset difference threshold as disclosed by Michael in order to (page 18, paragraph [0070] of Shigeo).

Examiner's Note:
14.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in 
15.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
16.	The prior art made of record (see attached PTO-892, B-L) and not relied upon is considered pertinent to applicant's disclosure.
Jogand-Coulomb et al. Pub. No.: US 20080052686 A1 discloses memory, processor and storage device in fig.8, para. [0042]

CONTACT INFORMATION
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Htet Z. Kyaw/ (06/18/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837